Exhibit 10.3

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made as of June 8,
2020  (the “Effective Date”), by and between Fate Therapeutics, Inc., a Delaware
corporation  (the “Company”), having its principal place of business at 3535
General Atomics Court, Suite 200, San Diego, CA 92121, and Johnson & Johnson
Innovation – JJDC, Inc., a New Jersey corporation (the “Purchaser”), having its
principal place of business at 410 George Street, New Brunswick, New Jersey
08901.

Whereas, the Company and Janssen Biotech, Inc., an Affiliate of the Purchaser,
previously entered into that certain Collaboration and Option Agreement, dated
as of April 2, 2020 (the “Collaboration Agreement”);

Whereas, the Company and Purchaser previously entered into that certain Stock
Purchase Agreement, dated as of April 2, 2020 (the “Existing Agreement”);

Whereas, Section 7.1(a) of the Existing Agreement provides that in the event
that the Company consummates, on or before the date twelve (12) months after the
Closing Date (as defined in the Existing Agreement), an underwritten public
offering of shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”) pursuant to an effective registration statement under the
Securities Act that would result in aggregate gross proceeds (together with the
proceeds from any shares of Common Stock sold pursuant to this Agreement) to the
Company of at least $150,000,000 (a “Follow-On Offering”), the Company shall
have the right (the “Company Participation Right”), but not the obligation, to
require that the Purchaser purchase, in a concurrent private placement exempt
from the registration requirements of the Securities Act, an aggregate of
$50,000,000 of the Company’s Common Stock  (the “Participation Right Shares”) on
the same terms and at a price per share equal to the price at which the Common
Stock is issued and sold to the public in the Follow-On Offering at a closing to
be held concurrently with the closing of the Follow-On Offering (as such closing
may be delayed pursuant to Section 7.1(b)(ii) of the Existing Agreement);

1

 

[***] Certain information in this exhibit has been omitted because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

--------------------------------------------------------------------------------

 

Whereas, the Company has exercised the Company Participation Right; and

Whereas, the Company wishes to sell to the Purchaser, and the Purchaser wishes
to purchase from the Company, the Participation Right Shares, on the terms and
subject to the conditions set forth in this Agreement.

Agreement

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Purchaser hereby agree as follows:

1.

Definitions

Capitalized terms used but not defined herein shall have the meanings provided
in the Collaboration Agreement.  In addition, the following terms shall have the
respective meanings set forth below:

1.1“Affiliate” shall mean any Person that directly or indirectly is controlled
by, controls or is under common control with either Company or Purchaser, as
applicable, at the time the determination of affiliation is being made.  For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) as used
with respect to a Person means (a) direct or indirect ownership of more than
fifty percent (50%) of the voting securities, capital stock or equity interests
of such Person or (b) possession, directly or indirectly, of the power to direct
the management and policies of such Person, as applicable, whether through the
ownership or control of voting securities, by contract or otherwise.

1.2“Aggregate Purchase Price” shall mean the product of the Share Price
multiplied by the number of Shares, rounded up to the nearest whole penny.

2

--------------------------------------------------------------------------------

 

1.3“Antitrust Filings” shall mean any premerger notification and report forms
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, including the rules and regulations thereunder, and any similar filings
required under foreign antitrust or competition laws and regulations in
connection with the exercise of the Company Participation Right and the issuance
of the Shares under this Agreement.

1.4“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York, New York are authorized or obligated by
Laws to close.

1.5 “Closing” shall have the meaning set forth in Section 2.3(a).

1.6“Closing Date” shall have the meaning set forth in Section 2.3(a).

1.7 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

1.8 “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or country or any
supranational organization of which any such country is a member.

1.9“Intellectual Property” shall mean trademarks, trade names, trade dress,
service marks, copyrights, and similar rights (including registrations and
applications to register or renew the registration of any of the foregoing),
patents and patent applications, trade secrets, and any other similar
intellectual property rights.

1.10“Intellectual Property License” shall mean any license, permit,
authorization, approval, contract or consent granted, issued by or with any
Person relating to the use of Intellectual Property.

1.11“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

1.12“Nasdaq” shall mean The Nasdaq Stock Market LLC.

3

--------------------------------------------------------------------------------

 

1.13“Person” shall mean any individual, corporation, limited liability company,
partnership, association, trust, estate or other entity or organization.

1.14 “Rule 144” shall have the meaning set forth in Section 4.8(a).

1.15“SEC” shall mean the U.S. Securities and Exchange Commission.

1.16“SEC Filings” shall mean all reports, schedules, forms, statements and other
documents filed or required to be filed by the Company with the SEC pursuant to
the requirements of the Securities Act or the Exchange Act, including material
filed pursuant to Section 13(a) or 15(c) of the Exchange Act, in each case,
together with all exhibits, supplements, amendments and schedules thereto, and
all documents incorporated by reference therein.

1.17“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.18“Shares” shall have the meaning set forth in Section 2.3(a).

1.19“Share Price” shall mean $28.31 per share of Common Stock.

2.

Agreement to Sell and Purchase

2.1Authorization of Shares.  The Company has authorized the sale and issuance to
the Purchaser of the Shares under the terms and conditions of this Agreement.

2.2Sale and Issuance of Shares.  On the basis of the representations and
warranties herein, and upon the terms and subject to the conditions hereof, the
Purchaser agrees to purchase from the Company, and the Company agrees to issue
and sell to the Purchaser, the Shares at a price per share equal to the Share
Price.

2.3Closing.  

(a)Closing.  Subject to the satisfaction or waiver of the conditions set forth
herein, the closing of the purchase and sale of the Shares (the “Closing”) shall
take place on the later of (i) the date of the closing of the Firm Shares (as
defined below) sold in the Follow-On Offering and (ii) within the three Business
Days following the early termination or expiration of

4

--------------------------------------------------------------------------------

 

any applicable waiting period(s) relating to the Antitrust Filings (the date of
the Closing, the “Closing Date”), at the offices of the Company.  At the
Closing, (i) the Company shall deposit 1,766,160 shares of Common Stock (or, in
the event such number of shares, when aggregated with any shares of Common Stock
then held by Purchaser and/or its Affiliates, would result in the Purchaser,
together with its Affiliates, beneficially owning in excess of 14.999% of the
Company’s total outstanding shares of Common Stock or the voting power of the
Company immediately after the Closing, such lesser whole number of shares as
would be equal to the maximum number that could be issued without causing such
ownership of Purchaser and/or its Affiliates to exceed 14.999% of the Company’s
total outstanding shares of Common Stock immediately after the Closing)  (the
“Shares”) with its transfer agent to be held in book entry form for the benefit
of, and in the name of, the Purchaser and (ii) the Purchaser shall pay the
Aggregate Purchase Price for the Shares in U.S. dollars by bank wire transfer in
immediately available funds to a bank account designated by the Company.  In the
event of any stock dividend, stock split, combination of shares,
recapitalization or other similar change in the capital structure of the Company
after the date hereof and on or prior to the Closing Date that affects or
relates to the Common Stock, the number of Shares and the Share Price shall be
adjusted proportionately.

3.

Representations, Warranties and Covenants of the Company

The Company hereby represents and warrants to the Purchaser as follows:

3.1Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business.  The Company is duly qualified to transact business as a
corporation and is in good standing in each jurisdiction in which the failure so
to qualify would have a material adverse effect upon the Company’s ability to
perform its obligations under this Agreement.

3.2Authorization; Due Execution.  The Company has the requisite corporate power
and authority to enter into this Agreement and to perform its obligations under
the terms of this Agreement.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement has been

5

--------------------------------------------------------------------------------

 

taken.  This Agreement has been duly authorized, executed and delivered by the
Company and, upon due execution and delivery by the Purchaser, this Agreement
will be a valid and binding obligation of the Company, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

3.3Capitalization and Voting Rights.  

(a)The capitalization of the Company is as set forth in the SEC Filings.  The
authorized capital stock of the Company consists of 150,000,000 shares of Common
Stock and 5,000,000 shares of preferred stock, par value $0.001 per share, of
the Company (“Preferred Stock”).  As of the date hereof, 2,819,549 shares of
Preferred Stock are designated as Class A Convertible Preferred Stock, of which
2,794,549 shares are issued and outstanding, and there are 77,772,238 shares of
Common Stock issued and outstanding, of which no shares are owned by the
Company.  There are no other shares of any other class or series of capital
stock of the Company issued and outstanding.  All of the issued and outstanding
shares of Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable.  The Company has no capital stock reserved for
issuance, except that, as of June 8, 2020, there are (i) 13,972,745 shares of
Common Stock reserved for issuance upon the conversion of the Class A
Convertible Preferred Stock, (ii) 12,011,457 shares of Common Stock reserved for
issuance upon exercise of outstanding options and vesting of outstanding
restricted stock units granted under the Company’s 2007 Equity Incentive Plan,
Amended and Restated 2013 Stock Option and Incentive Plan and Inducement Equity
Plan (collectively, the “Equity Plans”), (iii) 4,066,656 shares of Common Stock
available for future grant under the Equity Plans, (iv) 729,000 shares of Common
Stock available for issuance under the Company’s 2013 Employee Stock Purchase
Plan and (v) zero shares of Common Stock reserved for issuance upon exercise of
warrants outstanding.  Except as stated above or in the SEC Filings, the Company
is not obligated to (x) issue any additional options, warrants, calls,
subscriptions or other rights to acquire shares of capital stock of, or other
equity interests in, the Company or (y) redeem, purchase, repurchase or
otherwise acquire or cause to be acquired any capital stock of, or other equity
interests in, the Company.  The issuance of the Shares pursuant to this
Agreement will not give rise to any preemptive rights or rights of first refusal
on behalf of any third party.  All of the authorized shares of Common Stock are
entitled to one vote per share.

6

--------------------------------------------------------------------------------

 

(b)As of the date hereof, except as disclosed in the SEC Filings, there are not
any restrictions on the transfer of capital stock of the Company other than
pursuant to state and federal securities Laws.

(c)The Company is not a party to or subject to any agreement or understanding
relating to the voting of shares of capital stock of the Company or the giving
of written consents by a stockholder or director of the Company.  

(d)The 6,181,562 shares of Common Stock to be sold in the Follow-On Offering
(the “Firm Shares”) and the up to 927,234 additional shares to be sold pursuant
to an option provided to the underwriters (the “Option Shares,” and together
with the Firm Shares, the “Follow-On Shares”) have been duly authorized and,
when issued, delivered and paid for in accordance with that certain Underwriting
Agreement, dated as of June 8, 2020, by and between the Company and Jefferies
LLC and SVB Leerink LLC, as representatives of the several underwriters listed
on Schedule A thereto, will be validly issued, fully paid and
nonassessable.  The Company has prepared and filed with the SEC a shelf
registration statement on Form S-3, File No. 333‑228513, including a base
prospectus and the preliminary prospectus supplement dated June 8, 2020, and
shall file the final prospectus supplement dated June 8, 2020 within the time
periods required by applicable rules and regulations of the SEC, all effective
under the Securities Act and to be used in connection with the public offering
and sale of the Follow-On Shares.  

3.4Subsidiaries.  The Company has disclosed all of its subsidiaries required to
be disclosed pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to its
Annual Report on Form 10-K (the “Subsidiaries” and each, a “Subsidiary”).  Each
Subsidiary (i) has been duly organized and is validly existing in good standing
under the laws of the jurisdiction of its incorporation or organization, has
corporate or similar power and authority to own, lease and operate its
properties and to conduct its business as presently conducted, and (ii) is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to be
so organized, existing or qualified would not, individually or in the aggregate,
have a material adverse effect on the Company’s ability to perform its
obligations under this Agreement.  All of the issued and outstanding capital
stock of each Subsidiary has been duly authorized and validly issued, is fully
paid and nonassessable and is owned by the Company, directly or through its
Subsidiaries, and is free and clear of any security interest, mortgage, pledge,
lien, encumbrance, claim or equity.

7

--------------------------------------------------------------------------------

 

3.5Valid Issuance of Stock.  The Shares, when issued, sold and delivered in
accordance with the terms of Section 2 hereof for the consideration and on the
terms and conditions set forth herein, will be duly and validly authorized and
issued, fully paid and nonassessable and, based in part upon the representations
of the Purchaser in this Agreement, will be issued in compliance with all
applicable federal and state securities laws.  

3.6No Defaults.  There exists no default under the provisions of any instrument
or agreement evidencing, governing or otherwise relating to any material
indebtedness of the Company or any of its Subsidiaries.  There exists no default
under any other agreement to which the Company or any of its Subsidiaries is a
party, which default would have a material adverse effect upon the Company’s
ability to perform its obligations under this Agreement.

3.7SEC Filings; Financial Statements.  Since January 1, 2017, the Company has
timely filed with the SEC all SEC Filings.  Such SEC Filings were prepared in
accordance with and, as of the date on which each such SEC Filing was filed with
the SEC, complied in all material respects with the applicable requirements of
the Securities Act and Exchange Act.  None of such SEC Filings, including,
without limitation, any financial statements, exhibits and schedules included
therein and documents incorporated therein by reference, at the time filed,
declared effective or mailed, as the case may be, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The consolidated
financial statements of the Company and its Subsidiaries included in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2019 comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then
ended.  Except (i) as set forth in the SEC Filings or (ii) for liabilities
incurred in the ordinary course of business subsequent to the date of the most
recent balance sheet contained in the SEC Filings, the Company has no
liabilities, whether absolute or accrued, contingent or otherwise, other than
those that would not,

8

--------------------------------------------------------------------------------

 

individually or in the aggregate, have a material adverse effect on the
business, operations or financial condition of the Company and its Subsidiaries,
taken as a whole.  There are no material unconsolidated Subsidiaries of the
Company or any material off-balance sheet arrangements of any type (including
any off balance sheet arrangements required to be disclosed pursuant to Item
303(a)(4) of Regulation S-K promulgated under the Securities Act) that have not
been so described in the SEC Filings filed prior to the date hereof nor any
obligations to enter into any such arrangements.

3.8Material Changes.  Since December 31, 2019, except as specifically disclosed
in SEC Filings dated prior to the Effective Date: (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a material adverse effect on the
business, operations or financial condition of the Company and its Subsidiaries,
taken as a whole, (ii) the Company has not incurred any material liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the SEC, (iii) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records, (iv) the Company has not
declared or made any dividend or distribution of cash, shares of capital stock
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities, except
Common Stock issued pursuant to existing Company equity incentive, stock option
or stock purchase plans or agreements or executive and director compensation
arrangements disclosed in the SEC Filings dated prior to the Effective Date.

3.9Investment Company.  The Company is not, and immediately after receipt of
payment for the Shares, will not be an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.  The Company shall conduct
its business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

9

--------------------------------------------------------------------------------

 

3.10Registration Rights.  Other than as disclosed in the SEC Filings, no Person
has any right to cause the Company to effect the registration under the
Securities Act of the transfer of any securities of the Company.

3.11Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to terminate the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  The Company has not, in the
previous twelve (12) months, received (i) written notice from Nasdaq that the
Company is not in compliance with the listing or maintenance requirements of
Nasdaq that would result in immediate delisting or (ii) any notification, Staff
Delisting Determination, or Public Reprimand Letter (as such terms are defined
in applicable Nasdaq listing rules) that requires a public announcement by the
Company of any noncompliance or deficiency with respect to such listing or
maintenance requirements (other than any public announcement relating to
noncompliance or deficiency under Rules 5605(b)(1), 5605(c)(2), 5605(d)(2),
5450(a)(1), or 5250(c)(1) of the Nasdaq listing rules).  The Company is in
compliance with all listing and maintenance requirements of Nasdaq on the date
hereof, except for any noncompliance or deficiency which may exist under Rules
5605(b)(1), 5605(c)(2), 5605(d)(2), 5450(a)(1), or 5250(c)(1) of the Nasdaq
listing rules and in each such case where the Company fully expects to, and has
a plan to, regain compliance in accordance with applicable Nasdaq procedures and
cure periods such as to avoid any suspension of trading of the Company’s Common
Stock on Nasdaq or delisting actions by Nasdaq.

3.12Private Placement.  Assuming the accuracy of Purchaser’s representations and
warranties set forth in Sections 4.4 - 4.7 hereof, the offer, sale and issuance
of the Shares to be issued in conformity with the terms of this Agreement
constitute transactions which are exempt from the registration requirements of
the Securities Act and from all applicable state registration or qualification
requirements.  Neither the Company nor any Person acting on its behalf will take
any action that would cause the loss of such exemption.  The issuance and sale
of the Shares hereunder does not contravene the rules and regulations of Nasdaq.

10

--------------------------------------------------------------------------------

 

3.13No Integrated Offering.  Assuming the accuracy of Purchaser’s
representations and warranties set forth in Sections 4.4 - 4.7 hereof, none of
the Company nor, to the Company’s knowledge, any of its Affiliates or any Person
acting on its behalf has, directly or indirectly, at any time within the past
six (6) months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares or (ii) other than with respect to the Existing Agreement Shares (as
defined further below), cause the offering of the Shares to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of Nasdaq.

3.14OFAC.  Neither the Company nor, to the Company’s knowledge, any director,
officer, agent, employee, Affiliate or Person acting on behalf of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of unlawfully financing the activities of any Person that at the
time of such financing is subject to any U.S. sanctions administered by OFAC.

3.15FCPA.  Neither the Company nor, to the Company’s knowledge, any agent or
other Person acting on behalf of the Company, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii)  failed to disclose fully any contribution made by the Company (or made by
any Person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

11

--------------------------------------------------------------------------------

 

3.16Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

3.17Sarbanes-Oxley; Disclosure Controls.  The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002,
as amended, that are applicable to the Company.  The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there has been no change in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

12

--------------------------------------------------------------------------------

 

3.18Litigation.  No action, suit, investigation or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries or any of its or their property or any
officer or director of the Company in their capacity as such (collectively,
“Actions”), is pending or, to the knowledge of the Company, threatened, which if
adversely determined would have a material adverse effect on the Company and its
Subsidiaries, whether or not arising from transactions in the ordinary course of
business.  There is no Action pending, or to the Company’s best knowledge
threatened, which if adversely determined could materially and adversely affect
or challenge the legality, validity or enforceability of any of this Agreement
or the Company’s ability to consummate the transactions contemplated by this
Agreement.

3.19Licenses and Other Rights; Compliance with Laws.  The Company and each
Subsidiary has all franchises, permits, licenses and other rights and privileges
(“Permits”) necessary to permit it to own its properties and to conduct its
business as presently conducted and is in compliance thereunder, except where
the failure to be in compliance does not and would not have a material adverse
effect on the Company.  The Company and each Subsidiary has not taken any action
that would interfere with the Company’s ability to renew all such Permit(s),
except where the failure to renew such Permit(s) would not have a material
adverse effect on the Company.  The Company and each Subsidiary is and has been
in compliance with all Laws applicable to its business, properties and assets,
except where the failure to be in compliance does not and would not have a
material adverse effect on the Company.

3.20No Governmental Authority or Third Party Consents.  Other than in connection
with the Antitrust Filings, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial Governmental Authority or other third party
on the part of the Company or any of its Subsidiaries is required in connection
with the authorization, execution and delivery by the Company of this Agreement,
or with the authorization, issue and sale by the Company of the Shares, except
for such notices required or permitted to be filed with certain state and
federal securities commissions after the Closing Date, which notices will be
filed on a timely basis.

13

--------------------------------------------------------------------------------

 

3.21No Conflict.  The Company’s execution, delivery and performance of this
Agreement, and compliance with the provisions hereof and thereof by the Company,
do not and shall not: (a) violate any provision of applicable law or any ruling,
writ, injunction, order, permit, judgment or decree applicable to the Company;
(b) constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Company or any of its assets are bound or (c) violate or conflict with any of
the provisions of the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws, each as amended to date, except,
in the case of subsections (a) and (b), as would not have a material adverse
effect on the Company.

3.22Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares or
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares.

3.23Intellectual Property.  

(a) The Intellectual Property that is owned by the Company or any Subsidiary is
owned free from any liens or restrictions (other than any restrictions set forth
in any Intellectual Property License relating to such Intellectual Property),
and all of the Company’s and its Subsidiaries material Intellectual Property
Licenses are in full force and effect in accordance with their terms and are
free of any liens or restrictions (other than any restrictions set forth in any
such Intellectual Property Licenses), and neither the Company nor to the
Company’s knowledge any other party thereto, is in material breach of any such
material Intellectual Property License, and no event has occurred that with
notice or lapse of time or both would constitute such a breach or default
thereunder or would result in the termination thereof or would cause or permit
the acceleration or other change of any right or obligation of the loss of any
benefit thereunder by the Company, except where any such failures to be in full
force and effect, such liens or restrictions, such material breaches, and such
events would not have a material

14

--------------------------------------------------------------------------------

 

adverse effect on the Company.  There is no material legal claim or demand of
any Person pertaining to, or any proceeding which is pending (of which the
Company has received notice or otherwise has knowledge) or, to the knowledge of
the Company, threatened, (x) challenging the right of the Company in respect of
any Company Intellectual Property, or (y) that claims that any default exists
under any Intellectual Property License, except, in the case of (x) and (y)
above, where any such claim, demand or proceeding would not have a material
adverse effect on the Company.  

(b)  (i) The Company or one of its Subsidiaries (x) owns, free and clear of any
lien or encumbrance, (y) has a valid license to, or has an enforceable right, to
use, as it is used or held for use, or (z) can acquire on commercially
reasonable terms sufficient rights to, all valid U.S. and non-U.S. patents,
trade secrets, know-how, trademarks, service marks, copyrights, and other
proprietary and intellectual property rights, and all grants with respect to the
foregoing (collectively, the “Proprietary Rights”) known by the Company to be
necessary for the conduct of the Company’s business, the absence of which would
not have or reasonably be expected to have a material adverse effect on the
Company (such Proprietary Rights owned by or licensed to the Company
collectively, the “Company Rights”); and (ii) the Company and its Subsidiaries
has taken reasonable measures to protect the Company Rights, consistent with
prudent commercial practices in the biotechnology industry, except where failure
to take such measures would not have or reasonably be expected to have a
material adverse effect on the Company.  

3.24Material Contracts.  Each franchise, contract or other document of a
character required to be described in the SEC Filings or to be filed as an
exhibit to the SEC Filings under the Securities Act and the rules and
regulations promulgated thereunder (collectively, the “Material Contracts”) is
so described in all material respects or filed.  The Company is in compliance
with and not in default of its obligations under the Material Contracts, except
where any such non-compliance or default would not have a material adverse
effect on the Company.

15

--------------------------------------------------------------------------------

 

3.25Health Laws and FDA Compliance.  Except as would not, individually or in the
aggregate, result in a material adverse effect on the Company: (i) each of the
Company and each of its Subsidiaries is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company or
its Subsidiaries for the ownership, testing, development, manufacture,
packaging, processing, use, labeling, storage, or disposal of any product
manufactured by or on behalf of the Company and its Subsidiaries or out-licensed
by the Company and its Subsidiaries (each a “Company Product”), including
without limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301,
et seq., and the Public Health Service Act, 42 U.S.C. § 262 (collectively,
“Applicable Health Laws”); (ii) the Company and its Subsidiaries possess all
licenses, certificates, approvals, authorizations, permits and supplements or
amendments thereto required by any such Applicable Health Laws and/or for the
ownership of their properties or the conduct of their business as it relates to
a Company Product and as described in the SEC Filings (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and neither the Company nor any of its Subsidiaries is in violation of any term
of any such Authorizations; (iii) neither the Company nor any of its
Subsidiaries has received any written notice of adverse finding, warning letter
or other written correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other Governmental Authority alleging or
asserting noncompliance with any Applicable Health Laws or Authorizations
relating to a Company Product; (iv) neither the Company nor any of its
Subsidiaries has received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority or third party alleging that any Company
Product, operation or activity related to a Company Product is in violation of
any Applicable Health Laws or Authorizations; and (v) neither the Company nor
any of its Subsidiaries has received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorizations.

3.26Tests and Preclinical and Clinical Trials.  The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s knowledge, on
behalf of the Company that are described in the SEC Filings were and, if still
pending, are being, conducted in all material respects in accordance with any
applicable protocols submitted to the FDA or any Governmental Authority
exercising comparable authority, procedures and controls pursuant to, where
applicable, accepted professional and scientific standards, and all applicable
Laws and

16

--------------------------------------------------------------------------------

 

regulations; the descriptions of the studies, tests and preclinical and clinical
trials conducted by or, to the Company’s knowledge, on behalf of the Company,
and the results thereof, contained in the SEC Filings are accurate and complete
in all material respects; to the Company’s knowledge, there are no subsequent
studies, tests or preclinical and clinical trials, the results of which call
into question in any material respect the results described in the SEC Filings;
and the Company has not received any notices or correspondence from the FDA, any
Governmental Authority exercising comparable authority or any Institutional
Review Board requiring the termination, suspension, material modification or
clinical hold of any studies, tests or preclinical or clinical trials currently
being conducted by or on behalf of the Company.

3.27Taxes.  (i) the Company and its Subsidiaries have filed all tax returns that
are required to have been filed by each of them or has requested extensions of
the filing date thereof and (ii) the Company and its Subsidiaries have paid all
taxes required to be paid by any of them and any other assessment, fine or
penalty levied against any of them, to the extent that any of the foregoing is
due and payable, except in the case of clause (i) and (ii), for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not have a material adverse effect on the Company, whether or not
arising from transactions in the ordinary course of business and (iii) there are
no tax audits ongoing of which the Company has received written notice.

3.28Transfer Taxes.  There are no transfer taxes or other similar fees or
charges under federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance or sale by the Company of the Shares.

3.29Insurance.  The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and customary in the business in which it is engaged;
all policies of insurance and fidelity or surety bonds insuring the Company and
its Subsidiaries or their businesses, assets, employees, officers and directors
are in full force and effect; the Company and its Subsidiaries are in compliance
with the terms of such policies and instruments in all material respects; and
there are no claims by the Company or any of its Subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a

17

--------------------------------------------------------------------------------

 

reservation of rights clause; neither the Company nor any of its Subsidiaries
has been refused any insurance coverage sought or applied for; and the Company
has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a material adverse effect on the Company, whether or
not arising from transactions in the ordinary course of business.

3.30Related Party Transactions.  No director or Affiliate of the Company, nor
any family member of any officer, director or Affiliate of the Company has
entered into any transaction with the Company or any of its Subsidiaries that
would be required to be disclosed under Item 404 of Regulation S-K that has not
been disclosed in the SEC Filings as required by the rules and regulations of
the SEC.

3.31Labor.  Neither the Company nor any of its Subsidiaries is bound by or
subject to any collective bargaining agreement or any similar agreement with any
organization representing its employees.  No labor problem or dispute with the
employees of the Company and its Subsidiaries exists or, to the knowledge of the
Company, is threatened, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its principal suppliers or
contractors, that would have a material adverse effect on the Company, whether
or not arising from transactions in the ordinary course of business, except as
contemplated in the SEC Filings.

3.32Environmental Laws.  The Company and each of its Subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a material adverse effect on the Company, whether or not arising
from transactions in the ordinary course of business.  The Company has not been
named as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

18

--------------------------------------------------------------------------------

 

3.33No Disqualification Events.  With respect to the Shares to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company or any of its predecessors, and to the knowledge of the Company, any
affiliated issuer, director, executive officer, other officer of the Company
participating in the offering hereunder, beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3).  The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.  The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Purchaser a copy of any disclosures provided thereunder.

3.34Other Covered Persons.  Except to attorneys for legal services, the Company
is not aware of any person that has been or will be paid (directly or
indirectly) remuneration in connection with the sale of any Regulation D Shares
pursuant to this Agreement.

3.35Shell Company.  As of the date hereof and the Closing Date, the Company is
not a “shell company” nor a former “shell company” (as defined in Rule 405 of
the Securities Act) and has never been a “shell company.”

3.36Application of Takeover Provisions.  The Company and the Company’s Board of
Directors have taken all necessary action in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Amended and Restated Certificate of Incorporation or the
Laws of its state of incorporation that is or could become applicable to the
Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of the Company’s issuance of the Shares and the
Purchaser’s ownership of the Shares.

19

--------------------------------------------------------------------------------

 

3.37Passive Foreign Investment Company; Controlled Foreign Company.  Neither the
Company nor its Subsidiaries will be deemed to constitute a “passive foreign
investment company” within the meaning of 26 USC §1297(a) or a “controlled
foreign company” within the meaning of 26 USC §957.

3.38Full Disclosure.  The Company understands that the Purchaser will rely on
the foregoing representations in effecting the purchase of the Shares.  No
representation or warranty of the Company in this Agreement, when taken together
with the SEC Filings, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading.

4.

Representations, Warranties and Covenants of the Purchaser

The Purchaser hereby represents and warrants to the Company as of the Closing
Date as follows:

4.1Organization and Good Standing.  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to carry on its business.

4.2Authorization; Due Execution.  The Purchaser has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
under the terms of this Agreement.  All corporate action on the part of the
Purchaser, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement have been taken.  This
Agreement has been duly authorized, executed and delivered by the Purchaser,
and, upon due execution and delivery by the Company, this Agreement will be a
valid and binding obligation of the Purchaser, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.

20

--------------------------------------------------------------------------------

 

4.3No Current Ownership in the Company.  Other than the Shares acquired under
this Agreement and the 1,612,904 shares of Common Stock acquired under the
Existing Agreement (the “Existing Agreement Shares”), neither the Purchaser, nor
to the Purchaser’s knowledge, any of its Affiliates own any shares of Common
Stock or any rights to acquire Common Stock.  To the Purchaser’s knowledge, the
purchase of the Shares will not result in the Purchaser (individually or
together with any other Person with whom the Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
SEC involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post transaction basis that assumes that the
Closing shall have occurred.  Such Purchaser does not presently intend to, alone
or together with others, make a public filing with the SEC to disclose that it
has (or that it together with such other Persons have) acquired, or obtained the
right to acquire, as a result of such Closing (when added to any other
securities of the Company that it or they then own or have the right to
acquire), in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post transaction basis that assumes that the
Closing shall have occurred.

4.4Purchase Entirely for Own Account.  This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which the
Purchaser hereby confirms by executing this Agreement, that the Shares purchased
by the Purchaser will be acquired for investment for the Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  Purchaser does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participation to such
Person or to any third party, with respect to the Shares, if issued.

4.5Disclosure of Information.  The Purchaser has received all the information
that it has requested and that it considers necessary or appropriate for
deciding whether to enter into this Agreement and to acquire the Shares.  The
Purchaser further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares; provided, however, that neither such inquiries nor any
other investigation conducted by or on behalf of the Purchaser or its
representatives or counsel shall modify, amend or affect Purchaser’s right to
rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in this Agreement.

21

--------------------------------------------------------------------------------

 

4.6Investment Experience.  The Purchaser acknowledges that it is able to fend
for itself, can bear the economic risk of its investment and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Shares.  The Purchaser has not
been organized solely for the purpose of acquiring the Shares.

4.7Accredited Investor.  The Purchaser is an “accredited investor” as such term
is defined in Rule 501 of the General Rules and Regulations promulgated by the
SEC pursuant to the Securities Act.

4.8Restricted Securities.  The Purchaser understands that:

(a)the Shares will not be registered under the Securities Act by reason of a
specific exemption therefrom, and that the Purchaser must, therefore, bear the
economic risk of such investment, unless and until a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration, such as under Rule 144 of the Securities Act (“Rule 144”);

(b)each book entry entitlement representing the Shares will be noted with the
following legends:

(i)THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED; and

(ii)Any legend required to be placed thereon under applicable state securities
laws.

22

--------------------------------------------------------------------------------

 

(c)The Company will instruct its transfer agent not to register the transfer of
the Shares (or any portion thereof) unless the conditions specified in the
foregoing legends are satisfied, until such time as a transfer is made, pursuant
to the terms of this Agreement, and in compliance with Rule 144 or pursuant to a
registration statement or, if the opinion of counsel referred to above is to the
further effect that such legend is not required in order to establish compliance
with any provisions of the Securities Act or this Agreement.

4.9No Short Sales.  The Purchaser has not engaged, and will not engage, in any
short sales of the Company’s Common Stock within the three-month period prior to
the Closing Date.

4.10No Legal, Tax or Investment Advice.  The Purchaser understands that nothing
in the SEC Filings, this Agreement or any other materials presented to the
Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice and that independent legal counsel has reviewed
these documents and materials on the Purchaser’s behalf.  The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

5.

Conditions to the Company’s Obligations at Closing

5.1Closing.  The Company’s obligation to sell, issue and deliver the Shares to
the Purchaser at the Closing shall be subject to the following conditions to the
extent not waived by the Company:

(a)Receipt of Payment.  The Company shall have received payment in full, by wire
transfer of immediately available funds, for the Shares at the Share Price.

(b)Representations and Warranties; Obligations.  The representations and
warranties made by the Purchaser in Section 4 hereof shall be true and correct
on the Closing Date.  The Purchaser shall have performed and complied with all
obligations and conditions required to be performed and complied with by the
Purchaser under this Agreement on, as of or prior to the Closing Date.

23

--------------------------------------------------------------------------------

 

(c)Follow-On Offering.  The closing of the Follow-On Offering shall have been
consummated resulting in receipt by the Company of aggregate gross proceeds of
at least $100,000,000.

(d)Antitrust Filings.  The waiting period applicable to the Antitrust Filings
shall have expired or terminated.

(e)Collaboration Agreement.  The Collaboration Agreement shall remain in full
force and effect.

(f)Laws or Orders. (i) No Governmental Authority of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law or order (whether
temporary, preliminary or permanent) that is in effect and restrains, enjoins,
makes illegal or otherwise prohibits the consummation of the transactions
contemplated hereunder, and (ii) no Governmental Authority of competent
jurisdiction shall have instituted any proceeding (which remains pending at what
would otherwise be the Closing) seeking to temporarily or permanently enjoin,
restrain or otherwise prohibit consummation of the transactions contemplated
hereunder.

(g)No Investigation. No investigation is pending before any Governmental
Authority, the outcome of which may result in litigation aimed at prohibiting
the consummation of the transactions contemplated hereunder.

6.

Conditions to the Purchaser’s Obligations At Closing

6.1Closing.  The Purchaser’s obligation to accept delivery of and pay for the
Shares at the Closing shall be subject to the following conditions to the extent
not waived by the Purchaser:

(a)Representations and Warranties; Obligations.  The representations and
warranties made by the Company in Section 3 hereof shall be true and correct on
the Closing Date.  The Company shall have performed and complied with all
obligations and conditions to be performed and complied with by the Company
under this Agreement on, as of or prior to the Closing Date.  

24

--------------------------------------------------------------------------------

 

(b)Compliance Certificate.  The Purchaser shall have received a certificate,
dated such Closing Date, of an executive officer of the Company in which such
officer, in his or her capacity as an officer of the Company, shall state that:
(i) the representations and warranties of the Company in this Agreement are true
and correct; and (ii) the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder on, as of or
prior to such Closing Date in all material respects.

(c)Secretary’s Certificate.  The Purchaser shall have received a certificate,
dated such Closing Date, of the secretary of the Company in which such
secretary, in his or her capacity as secretary of the Company, shall certify and
attach the resolutions of the Board of Directors of the Company approving the
Agreement and the transactions contemplated hereunder, and shall certify that
such resolutions have not been amended or modified and remain in full force and
effect.

(d)Good Standing Certificate.  The Purchaser shall have received a certificate
from the Secretary of State of the State of Delaware dated within three
(3) Business Days of such Closing Date evidencing the good standing and legal
corporate existence of the Company.

(e)Opinion of Counsel to the Company.  The Purchaser shall have received an
opinion, dated such Closing Date, of Goodwin Procter LLP, counsel for the
Company, in the form attached hereto as Exhibit A.

(f)Listing. The Company’s Common Stock shall be listed and trade on the Nasdaq
Global Market.

(g)Follow-On Offering.  The closing of the Follow-On Offering shall have been
consummated resulting in receipt by the Company of aggregate gross proceeds of
at least $100,000,000.

(h)Antitrust Filings.  The waiting period applicable to the Antitrust Filings
shall have expired or terminated.

(i)Collaboration Agreement.  The Collaboration Agreement shall remain in full
force and effect.

25

--------------------------------------------------------------------------------

 

(j)Laws or Orders. (i) No Governmental Authority of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law or order (whether
temporary, preliminary or permanent) that is in effect and restrains, enjoins,
makes illegal or otherwise prohibits the consummation of the transactions
contemplated hereunder, and (ii) no Governmental Authority of competent
jurisdiction shall have instituted any proceeding (which remains pending at what
would otherwise be the Closing) seeking to temporarily or permanently enjoin,
restrain or otherwise prohibit consummation of the transactions contemplated
hereunder.

(k)No Investigation. No investigation is pending before any Governmental
Authority, the outcome of which may result in litigation aimed at prohibiting
the consummation of the transactions contemplated hereunder.

7.

Additional Covenants.

7.1Restricted Transactions.  The last sentence of Section 7.2 of the Existing
Agreement shall apply to the Shares.

7.2Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of Purchaser purchasing the
Shares under this Agreement.

7.3Nasdaq Listing.  In the time and manner required by Nasdaq, the Company shall
prepare and file with Nasdaq an additional shares listing application covering
all of the Shares and shall use its reasonable best efforts to take all steps
necessary to cause all of the Shares to be approved for listing on Nasdaq.  The
Company shall maintain compliance with all listing and maintenance requirements
of Nasdaq on the date hereof, except for any noncompliance or deficiencies that
may occur under Rules 5605(b)(1), 5605(c)(2), 5605(d)(2), 5450(a)(1), or
5250(c)(1) of the Nasdaq listing rules and in the event of any noncompliance or
deficiency pursuant to such rules the Company shall use its reasonable best
efforts to regain compliance in

26

--------------------------------------------------------------------------------

 

accordance with applicable Nasdaq procedures and cure periods such as to avoid
any suspension of trading of the Company’s Common Stock on Nasdaq or delisting
actions by Nasdaq.

7.4Legend Removal.  The legends set forth in Section 4.8(b) above shall be
removed and the Company shall instruct its transfer agent for the Common Stock
(the “Transfer Agent”) to register the Shares in book-entry form free and clear
of such legends or any other legends by electronic delivery at the applicable
balance account at the Depository Trust Company, if (i) such Shares have been
resold under an effective registration statement under the Securities Act,
(ii) such Shares are sold or transferred in connection with a resale transaction
in compliance with Rule 144 (if the transferor is not an Affiliate of the
Company), (iii) such Shares are eligible for resale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).  The Company
further agrees that it shall cause its counsel (x) after the effective date of a
registration statement registering the resale of the Shares, to issue to the
Transfer Agent, if required by the Transfer Agent, a “blanket” legal opinion or
other letter to allow sales without restriction pursuant to the effective
registration statement and (y) provide all other opinions of counsel as may
reasonably be required by the Transfer Agent in connection with the removal of
legends pursuant to this Section 7.4. Following Rule 144 becoming available for
the resale of the Shares without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to the
Shares and without volume or manner-of-sale restrictions, the Company, upon the
request of the Purchaser, shall issue, or shall cause Company counsel or other
counsel satisfactory to the Transfer Agent to issue to the Transfer Agent a
letter of instruction stating that any and all restrictive legends under the
Securities Act may be removed.  Any fees (with respect to the Transfer Agent,
Company counsel or otherwise) associated with the issuance of such opinion or
the removal of such legends shall be borne by the Company.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in Section 4.8(b).

27

--------------------------------------------------------------------------------

 

7.5Registration Rights.  The registration rights and other provisions contained
in Section 7.7 of the Existing Agreement shall apply to the Shares.

7.6Antitrust Filings.  The parties shall cooperate in the timely preparation and
submission of any necessary Antitrust Filings, and each shall request early
termination of any applicable waiting period(s) relating to the Antitrust
Filings.  Each of the Company and the Purchaser shall promptly supply the other
with any information that may be required in order to effectuate or obtain any
applicable consents in connection with all required Antitrust Filings.  Except
where prohibited by applicable laws, and subject to the confidentiality
obligations in the Collaboration Agreement and any joint defense agreement
entered into between the parties, each of the Company and the Purchaser (and
their respective Affiliates), in order to comply with any applicable antitrust
or competition laws and regulations or obtain any applicable consents in
connection with all required Antitrust Filings, shall (A) consult with the other
prior to taking a position with respect to any Antitrust Filings or applicable
antitrust or competition laws and regulations, (B) to the extent reasonably
required to permit appropriate coordination of efforts, permit the other to
review and discuss in advance, and consider in good faith the views of the other
in connection with, any analyses, appearances, presentations, memoranda, briefs,
white papers, arguments, opinions, and proposals before making or submitting any
of the foregoing to any Governmental Authority, (C) coordinate with the other in
preparing and exchanging such information, (D) promptly provide the other (and
their counsel) with copies of presentations or other advocacy submissions (and a
summary of any oral presentations) made by such party to any Governmental
Authority, and (E) promptly provide the other (and their counsel) with advance
notice of, and an opportunity to attend as an observer (to the extent permitted
by the applicable Governmental Authority), any meeting with any Governmental
Authority in connection with the consummation of the private placement pursuant
to the Company Participation Right.  Each of the Company and the Purchaser (and
their respective Affiliates) will notify the other promptly upon the receipt of
(x) any comments from any Governmental Authority in connection with any
Antitrust Filings made pursuant to this Agreement, and (y) any request by any
Governmental Authority for amendments or supplements to any Antitrust Filings
made pursuant to, or for information provided to comply in all material respects
with, any applicable antitrust or competition laws and regulations.

28

--------------------------------------------------------------------------------

 

8.

Miscellaneous.

8.1Termination.  This Agreement may be terminated by the Purchaser, as to such
Purchaser’s obligations hereunder only, by written notice to the Company, if the
Closing has not been consummated on or before September 8, 2020; provided,
however, that nothing contained in this Section 8.1 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.

8.2Waivers and Amendments.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of both the Company and the Purchaser.

8.3Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

8.4Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to conflicts of law principles that would require the application of the
Law of any other jurisdiction.  Any action brought, arising out of, or relating
to this Agreement shall be brought in the Court of Chancery of the State of
Delaware.  Each party hereby irrevocably submits to the exclusive jurisdiction
of said Court in respect of any claim relating to the validity, interpretation
and enforcement of this Agreement, and hereby waives, and agrees not to assert,
as a defense in any action, suit or proceeding in which any such claim is made
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in such courts, or that the venue thereof may
not be appropriate or that this agreement may not be enforced in or by such
courts.  The parties hereby consent to and grant the Court of Chancery of the
State of Delaware jurisdiction over such parties and over the subject matter of
any such claim and agree that mailing of process or other papers in connection
with any such action, suit or proceeding in the manner provided in Section 8.10
or in such other manner as may be permitted by law, shall be valid and
sufficient thereof.

29

--------------------------------------------------------------------------------

 

8.5Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument.  Facsimile and electronic
(PDF) signatures shall be as effective as original signatures.

8.6Successors and Assigns.  Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either party without the prior written consent of the other
party; provided, however, that either party may assign this Agreement and its
rights and obligations hereunder without the other party’s consent in connection
with the transfer or sale of all or substantially all of the business of such
party to which the Collaboration Agreement relates to a third party, whether by
merger, sale of stock, sale of assets or otherwise. Notwithstanding the
foregoing, the Purchaser may assign any or all of its rights under this
Agreement to an Affiliate, provided that the assigning party shall remain liable
and responsible to the non‑assigning party hereto for the performance and
observance of all such duties and obligations by such Affiliate.  

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties.  Any assignment not in accordance with this Agreement shall be void.

8.7Entire Agreement.  This Agreement and the other documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein.

8.8Payment of Fees and Expenses.  Each of the Company and the Purchaser shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby; provided, that upon the
Closing, the Company shall pay the reasonable fees and expenses of counsel for
the Purchaser in connection with the preparation and negotiation of this
Agreement and the consummation of the transactions contemplated hereby, in an
amount not to exceed $25,000 in the aggregate.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

30

--------------------------------------------------------------------------------

 

8.9Broker’s Fee. Each of the Company and the Purchaser hereby represents that
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares, and each party shall indemnify the other party for any such
fees for which such party is responsible.

8.10Notices.  Any notice required or permitted to be given by this Agreement
shall be in writing and in English and shall be (a) delivered by hand or
overnight courier with tracking capabilities; (b) mailed postage prepaid by
first class, registered or certified mail addressed as set forth below or
(c) sent by electronic mail or facsimile unless changed by notice so given:

If to the Purchaser:

[***]

 

with a copy (which shall not constitute notice) to:

[***]

with a further copy (which shall not constitute notice) to:

[***]

If to the Company:

 

Fate Therapeutics, Inc.

3535 General Atomics Court

Suite 200

San Diego, California, 92121

Attention: Chief Executive Officer

E-Mail: [***]

 

and

 

Fate Therapeutics, Inc.

3535 General Atomics Court

Suite 200

San Diego, California, 92121

Attention: Office of the General Counsel

E-Mail: [***]

 

31

--------------------------------------------------------------------------------

 

Any such notice shall be deemed given (i) on the date received if delivered in
accordance with Section 8.10(a), (ii) five (5) Business Days after mailing if
mailed in accordance with Section 8.10(b) or (iii) if delivered in accordance
with Section 8.10(c), on the date received if sent during normal business hours
of the recipient, and if not sent during normal business hours, on the
recipient’s next Business Day.  A party may add, delete, or change the person or
address to which notices should be sent at any time upon written notice
delivered to the party’s notices in accordance with this Section 8.10. It is
understood and agreed that this Section 8.10 does not intend to govern day-today
business communications necessary between the parties in performing their duties
under the terms of the Collaboration Agreement.

8.11Securities Laws Disclosure; Publicity.  The Company shall file a Current
Report on Form 8-K, including this Agreement as an exhibit thereto or to the
Company’s Quarterly Report on Form 10-Q or Annual Report on Form 10-K covering
the quarterly period in which this Agreement becomes effective, with the SEC
within the time required by the Exchange Act, each of which must be agreed to by
both parties or one of their respective Affiliates.  The Company and the
Purchaser, or any of their respective Affiliates, shall consult with each other
in issuing any press releases with respect to the transactions contemplated
hereby and neither the Company nor the Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of the Purchaser, or without
the prior consent of the Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the Company shall allow the
Purchaser or an Affiliate of the Purchaser, to the extent reasonably practicable
in the circumstances, reasonable time to comment on such release or announcement
in advance of such issuance.  The Company shall not publicly disclose the name
of the Purchaser or an Affiliate of the Purchaser, or include the name of the
Purchaser or an Affiliate of the Purchaser in any press release or filing with
the SEC or any regulatory agency or Nasdaq, without the prior written consent of
the Purchaser or an Affiliate of Purchaser, except (a) as required by federal
securities law in connection with (i) any registration statement contemplated by
the registration rights agreement herein or (ii) the filing of a Current Report
on Form 8-K, or Company’s Quarterly Report on Form 10-Q or Annual Report on Form
10-K, or this Agreement (including signature pages thereto) with the SEC, (b) to
the extent such disclosure is required by law, request of the staff of the SEC
or

32

--------------------------------------------------------------------------------

 

Nasdaq regulations, in which case the party that is required to make such
disclosure shall provide the other party (or, in the event that Purchaser is
such other party, an Affiliate of Purchaser) with prior written notice of such
disclosure permitted under this subclause (b), or (c) the information is already
in the public domain through no breach of this Section 8.11.

8.12Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

8.13Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY OF ANY NATURE, EXPRESS
OR IMPLIED.

8.14Limitation of Liability.  NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT.

8.15Waiver.  In accordance with Section 7.1(a) of the Existing Agreement, the
Company delivered written notice of the Company's decision to exercise the
Company Participation Right on June 5, 2020. Purchaser hereby waives the
requirement set forth in Section 7.1(a) of the Existing Agreement that such
notice be delivered at least fifteen (15) days prior to the date of the
Follow-On Offering closing.

 

[Signature Page to Follow]

 

33

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Stock Purchase Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

 

Fate Therapeutics, Inc.

 

 

 

 

By:

 

/s/ J. Scott Wolchko

 

 

 

 

 

Name:

 

J. Scott Wolchko

 

 

 

 

 

Title:

 

President and Chief Executive Officer

 

 

 

Johnson & Johnson Innovation – JJDC, Inc.

 

 

 

 

By:

 

/s/ Asish K. Xavier

 

 

 

 

 

Name:

 

Asish K. Xavier

 

 

 

 

 

Title:

 

VP, Venture Investments

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]